 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCOS CASEY GUILLEN, III,                        No. 1:19-cv-00946-DAD-JDP
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   D. CARRILLO,                                      PLAINTIFF’S MOTION TO REMAND
15                      Defendant.                     (Doc. Nos. 6, 9)
16

17

18          Plaintiff Marcos Casey Guillen, III is a state prisoner proceeding pro se in this civil rights

19   action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On April 3, 2019, plaintiff initiated this action by filing his complaint in the Kern County

22   Superior Court. (Doc. No. 1 at 1.) On July 10, 2019, defendant D. Carrillo removed the case to

23   this federal court on the grounds that “the Complaint and its attachments allege violations of the

24   First and Fourteenth Amendments to the United States Constitution.” (Id. at 2.) On July 31,

25   2019, plaintiff filed a motion to remand the case back to Kern County Superior Court, asserting

26   that his complaint is based on state law and that a state court can adequately review any related

27   federal claims. (Doc. No. 6.) Defendant filed his opposition to plaintiff’s motion on August 6,

28   2019. (Doc. No. 8.)
                                                      1
 1          On August 8, 2019, the assigned magistrate judge issued findings and recommendations

 2   recommending that plaintiff’s motion to remand be denied because the federal courts have

 3   original jurisdiction over this action based on the federal questions presented on the face of

 4   plaintiff’s complaint. (Doc. No. 9.) The findings and recommendations were served on plaintiff

 5   and contained noticed that any objections thereto were to be filed fourteen days after service. (Id.

 6   at 2.) On August 21, 2019, plaintiff filed timely objections to the findings and recommendations.

 7   (Doc. No. 10.)

 8          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

10   including plaintiff’s objections, the court finds the findings and recommendations to be supported

11   by the record and proper analysis.

12          In his objections, plaintiff merely reiterates his preference for litigating this action in state

13   court. (Doc. No. 10.) Plaintiff argues that his civil rights action should not be removed because it

14   is not brought pursuant to 42 U.S.C. § 1983 and that his complaint mentions constitutional law

15   violation insofar as it is required by California’s Bane Civil Rights Act. (Id. at 1.) Plaintiff also

16   confusingly requests that if this action is not remanded to the Kern County Superior Court, it

17   should be heard in both federal and state court. (Id. at 2.) Plaintiff’s objections provide no basis

18   upon which to reject the findings and recommendations.

19          Accordingly,

20          1. The findings and recommendations issued on August 8, 2018 (Doc. No. 9) are adopted
21               in full;

22          2. Plaintiff’s motion to remand (Doc. No. 6) is denied; and

23          3. This matter is referred back to the assigned magistrate judge for further proceedings

24               consistent with this order.

25   IT IS SO ORDERED.
26
        Dated:      October 21, 2019
27                                                          UNITED STATES DISTRICT JUDGE

28
                                                        2
